 EAGLE RAY ELECTRIC CO
. 355 NLRB No. 111 
589
Eagle Ray Elect
ric Company and International 
Brotherhood of Electrica
l Workers, Local #1, 
AFLŒCIO.  
Cases 14ŒCAŒ29685 and 14ŒRCŒ
12739
 August 23, 2010 
DECISION, CERTIFICATION OF 
REPRESENTATIVE, AND NOTICE TO 
SHOW CAUSE 
BY CHAIRMAN 
LIEBMAN AND 
MEMBERS 
SCHAUMBER AND PEARCE On May 29, 2009, the two sitting members of the 
Board issued a Decision and 
Order in this proceeding, 
which is reported at 354 NLRB No. 27 (not reported in 
Board volumes).
1  Thereafter, the Respondent filed a 
petition for review in the United States Court of Appeals 

for the District of Columbia Circuit, and the General 
Counsel filed a cross-applica
tion for enforcement.  On 
June 17, 2010, the United States Supreme Court issued 

its decision in 
New Process Steel, L.P. v. NLRB
, 130 
S.Ct. 2635, holding that under Section 3(b) of the Act, in 
order to exercise the delegated authority of the Board, a 

delegee group of at least th
ree members must be main-
tained.  Thereafter, the Board issued an Order setting 
aside the above-referenced d
ecision and order, and re-
tained this case on its docket for further action as appro-
priate. 
The National Labor Relations Board has consolidated 
these proceedings and delegated its authority in both pro-
ceedings to a three-member panel.
2 This is a refusal-to-bargain case in which the Respon-
dent is contesting the Union™s certification as bargaining 
representative in the underlying representation proceed-
ing.  The Board™s May 29, 2009
 decision states that the 
Respondent is precluded from litigating any representa-
tion issues because, in relevant part, they were or could 

have been litigated in the prior representation proceed-
                                                          
 1 Effective midnight December 28, 2007, Members Liebman, 
Schaumber, Kirsanow, and Walsh 
delegated to Members Liebman, 
Schaumber, and Kirsanow, as a thre
e-member group, all of the powers 
of the National Labor Relations Boar
d in anticipation of the expiration 
of the terms of Members Kirsanow
 and Walsh on December 31, 2007.  
Thereafter, pursuant to this delega
tion, the two sitting members issued 
decisions and orders in unfair labor
 practice and representation cases. 
2 Consistent with the Board™s general practice in cases remanded 
from the courts of appeals, and for reasons of administrative economy, 
the panel includes the members who pa
rticipated in the original deci-
sion.  Furthermore, under the Board™s standard procedures applicable to 
all cases assigned to a panel, the Board Members not assigned to the 
panel had the opportunity to particip
ate in the adjudication of this case 
prior to the issuance of this decision. 
 ing.
3  The prior proceeding, however, was also a two-
member decision and we do 
not give it preclusive effect. 
We have considered the postelection representation is-
sues raised by the Responden
t.  The Board has reviewed 
the record in light of the exceptions and brief, and has 
adopted the Regional Director™s findings and recommen-
dations to the extent and for the reasons stated in the 

February 5, 2009 Decision and Certification of Represen-
tative,
4 which is incorporated 
herein by reference. 
CERTIFICATION OF REPRESENTATIVE 
IT IS CERTIFIED
 that a majority of the valid ballots have 
been cast for Internationa
l Brotherhood of Electrical 
Workers, Local #1, AFLŒCIO, 
and that it is the exclusive 
collective-bargaining represen
tative of the employees in 
the following appropriate unit: 
 All full-time and regular part-time journeyman electri-

cians and apprentice electricians employed by the Em-

ployer at its Ellisville, Missouri facility, EXCLUDING 
office clerical and professional employees, guards, and 
supervisors as defined in the Act. 
Notice to Show Cause 
As noted above, the Respondent has refused to bargain 
for the purpose of testing the validity of the certification 

of representative in the U.S. Courts of Appeals.  Al-
though Respondent™s legal position may remain un-
changed, it is possible that the Respondent has or intends 

to commence bargaining at this 
time.  It is also possible 
that other events may have occurred during the pendency 
of this litigation that the parties may wish to bring to our 

attention. 
Having duly considered the matter, 
1.  The General Counsel is granted leave to amend the 
complaint on or before September 2, 2010, to conform 
with the current state of the evidence; 
2.  The Respondent™s answer to the amended com-
plaint is due on or before September 16, 2010; and 
3.  N
OTICE IS HEREBY GIVEN
 that cause be shown, in 
writing, on or before October 7, 2010 (with affidavit of 
service on the parties to this proceeding), as to why the 
Board should not grant the General Counsel™s motion for 

summary judgment.  Any briefs or statements in support 
of the motion shall be filed by the same date. 
                                                          
 3 The Respondent did not file any objections to the election.  The 
only objection was by an interveni
ng labor organization, the Congress 
of Independent Unions. 
4 On February 24, 2009, the two-member Board issued a Corrected 
Decision and Certification of Representative that corrected an error in 

the original certification™s voting ta
lly. We reaffirm that decision. 
 